UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6544



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


KIBUM YANG, a/k/a Danny Yang,

                                                Defendant - Appellant.




                               No. 01-6837



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


KIIN YANG,

                                                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-99-12, CA-01-171-AM, CA-01-187-A)


Submitted:   August 23, 2001                 Decided:   August 29, 2001
Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kibum Yang, Kiin Yang, Appellants Pro Se. LeDora Knight, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Kibum Yang and Kiin Yang seek to appeal the district court’s

orders construing their separate petitions for writs of error coram

nobis as motions under 28 U.S.C.A. § 2255 (West Supp. 2001), and

denying the motions as untimely under the one-year limitation

period.   We have reviewed the records and the district court’s

opinions and find no reversible error.   Accordingly, we deny cer-

tificates of appealability and dismiss the appeals on the reasoning

of the district court.   United States v. Yang, Nos. CR-99-12; CA-

01-171-AM (E.D. Va. Feb. 2, 2001), and United States v. Yang, Nos.

CR-99-12; CA-01-187-A (E.D. Va. Feb. 7, 2001).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  3